DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because the first paragraph of the specification should state that U.S. Application Serial No. 15/108,977 is now U.S. Patent No. 10,562,288.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer software” in both claims 9 and 19 on lines 2 and 3 can be merely signals and/or an abstract idea.  Respectfully suggest amending in claims 9 and 19 on lines 2 and 3 by changing “computer software” to “computer software stored in a non-transitory computer-readable storage medium” both instances to obviate this rejection.
Claim Rejections - 35 USC § 112
Claims 9,10,19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no disclosure of the algorithm used by the computer software to detect the defect.  The factors to determine are described in In re Wands, 858 F. 2d 731 (Fed. Cir. 1988) (A) the breadth of the claims (B) The nature of the invention (C) the state of the prior art (D) the level of ordinary skill (E) The level of predictability in the art (F) the amount of direction provided by the inventor (G) The existence of working examples (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In the instant application as per (F) the direction by applicant is only given in broad terms and  regarding (G) there are no working examples.  Claims 10 and 20 are rejected only because they depend upon claims 9 and 19 respectively.
Claims 9,10,19,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 9 and 19, there is no 
Claims 9,10,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no disclosure of the algorithm in the specification used by the software to detect the defect by reflection, making claims 9 and 19 indefinite.  Claims 10 and 20 are indefinite solely because they depend respectively on claims 9 and 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamberg in WO 2012/097,799 A2.  Bamberg discloses forming a slice of a workpiece (powder layer, unlabeled see paragraph 21) with a build table (element 14, see figure 1 and paragraph 21) that comprises a top side and a bottom side (see figure 1), and performing ultrasonic inspection of the slice with an ultrasonic inspection system (see element 38 and paragraphs 29,30,36 and 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in WO 2012/097799 A2 in view of Mironets et al. in U.S. Patent Application Publication No. 2016/0144428.  Bamberg does not disclose a build .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in view of Mironets as applied to claim 3 above, and further in view of Silwa et al. in U.S. Patent Application Publication No. 2008/0195003.  Silwa et al. teach using a buffer layer for greater toughness of the transducer (see paragraph 76, last sentence).  It would have been obvious to adapt Bamberg in view of Mironets and Silwa et al. to provide this to provide a buffer layer between the transducer and the bottom face of the build table to protect the transducer.  
Claims 5,6,7,8,9,10,11,14s are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in WO 2012/097799 A2 in view of Ljungblad in U.S. Patent Application Publication No. 2014/0308153.  Ljungblad teaches repairing (this is considered to be re-forming the slice or layer) after detecting a defect (see paragraph 67) and using an energy gun (element 304). Regarding claim 7, the .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg in view of Mironets and Silwa et al. as applied to claim 3 above, and further in view of Rickenbacher et al. in U.S. Patent Application Publication .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg et al. in view of Ljungblad as applied to claim 14 above, and further in view of Mironets et al. in U.S. Patent Application Publication No. 2016/0144428. Bamberg does not disclose a build table (element 14) further comprising a sheet defining the top side of the build table. Mironets et al. teaches a build table (element 36, see figure 1, paragraph 18) further comprising a sheet (sacrificial non-metallic barrier layer 38, see paragraph 18, element 38 is considered to be a sheet) defining the top side of the build table.  It would have been obvious to adapt Bamberg in view of  Ljungblad and Mironets et al. to provide this to periodically remove the top sheet as it becomes damaged.  Regarding claim 16, Bamberg discloses ultrasonic sensor(element 38) designed to be integrated into the construction platform (element 14, see paragraph 37) and that that multiple ultrasonic transducer devices(element 38) or multiple ultrasonic probes can be used (see paragraph 37).
Claims 17,18,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg et al. in view of Ljungblad and Mironets et al. as applied to claim 16 above, and further in view of  Silwa et al. in U.S. Patent Application Publication No. 2008/0195003.  Silwa et al. teach using a buffer layer for greater toughness of the transducer (see paragraph 76, last sentence). It would have been obvious to adapt Bamberg in view of Ljungblad, Mironets and Silwa et al. to provide this to provide a buffer layer between the transducer and the bottom face of the build table to protect the transducer.  Regarding claim 18, Bamberg teaches detecting a parameter outside of a tolerance range (see paragraph 12); this is considered a defect in the workpiece.  Regarding claim 19, Bamberg discloses testing more than a single layer at a time by the language in paragraph 8 of “applying at least one layer” in paragraph 8 and using reflected ultrasonic signals (see paragraphs 8,29 and 31).    Regarding claim 20, Ljungblad teaches remelting a defect (see paragraph 67).  It would have been obvious to adapt Bamberg in view of Ljungblad, Mironets, Silwa et al. to provide this to repair a defect in an object as it is being made by additive manufacturing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazumder in U.S. Patent No. 6,553,275 discloses acoustic sensors (element 60), see column 3, line 45 to column 4, line 32.  Clark et al. in U.S. Patent Application Publication No. 2007/0176312 discloses ultrasound test (see paragraph 82) and an array of sensors (see paragraph 72).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761